This was an action of assumpsit, the declaration containing the money counts only. At. the foot of the declaration was a copy of a bill of exchange, drawn by C. Snowden, payable to his own order, upon the defendant Yermilya, and accepted by him, with a notice that such bill of exchange would be given in evidence under the money counts, and that it was the plaintiff’s only cause of action. It did not appear by such copy, or by the notice, that C. Snowden, the drawer and payee, had indorsed the bill.
The defendant having pleaded the general issue, the cause was tried, and the plaintiff gave in evidence the bill of exchange, of which a copy had been indorsed upon the declaration, and which was both signed and indorsed by “C. Snowden” in his proper handwriting, *141and accepted by the defendant. There was no evidence given to show at what time the indorsement was made. The defendant’s counsel objected to the evidence of the indorsement, on the ground that it was not admissible under the declaration and notice. The objection wás overruled, apd the defendant’s counsel excepted. Judgment was rendered against the defendant, who appealed to this court.
The judgment was affirmed, on the ground that the plaintiff was entitled to recover on the money counts against the acceptor, at common law; and that the copy of the bill and notice accompanying the declaration was unnecessary, and if defective, was harmless.
(S. C., 8 N. Y. 346.)